     Case 2:20-cv-10947-DMG-JPR Document 12 Filed 03/04/21 Page 1 of 1 Page ID #:83




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10                                )                 Case No.: CV 20-10947-DMG (JPRx)
       LUTRICIA JOHNSON-BRISCO,   )
11     Plaintiff,                 )                 ORDER RE DISMISSAL OF
12                                )                 ACTION WITH PREJUDICE
       vs.                        )                 [11]
13
                                  )
14     TBSC HOLDING COMPANY DBA )
15     THE BEST SERVICE COMPANY; )
       BANK OF THE WEST; and DOES )
16     1- 10 inclusive,           )
17     Defendants.                )
                                  )
18
                                  )
19                                )
20          Based on the parties’ Stipulation, and good cause appearing,
21          IT IS HEREBY ORDERED that the above-captioned action is dismissed in
22    its entirety with prejudice pursuant to Federal Rule of Civil Procedure
23    41(a)(1)(A)(ii). The parties shall bear their own attorneys’ fees and costs.
24
25    DATED: March 4, 2021                   ________________________________
                                             DOLLY M. GEE
26                                           UNITED STATES DISTRICT JUDGE
27
28
